IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROBERT J. PIPER,                         §
                                         §
       Defendant Below,                  §   No. 11, 2020
       Appellant,                        §
                                         §   Court Below: Justice of the Peace
       v.                                §   Court of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 1707012046
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: January 31, 2020
                          Decided:   February 12, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                 ORDER

      After consideration of the notice to show cause and the responses, it appears

to the Court that:

      (1)    On January 9, 2020, the appellant, Robert Piper, filed a notice of appeal

from a Justice of the Peace order dated August 14, 2019. The record reflects that the

Justice of the Peace Court found Piper in violation of probation (“VOP”) on August

14, 2019. The notice of appeal designated the transcript of proceedings on that date,

as well as on November 5, 2019. The record reflects that, on November 5, 2019, the

Court of Common Pleas dismissed Piper’s appeal to that court from the August 14,

2019 VOP.
       (2)    On January 10, 2020, the Chief Deputy Clerk of this Court issued a

notice directing Piper to show cause why the appeal should not be dismissed based

on this Court’s lack of jurisdiction to consider an appeal from the Justice of the Peace

Court. In response to the notice, Piper states that, after being found in violation of

probation, he “appealed the violation step by step to each court on each level.” But

the Superior Court docket does not reflect any appeal to the Superior Court from

either the August 14, 2019 Justice of the Peace Court order or the November 5, 2019

Court of Common Pleas order, and Piper has not submitted any evidence of such an

appeal.

       (3)    This Court does not have jurisdiction to consider an appeal directly

from the Justice of the Peace Court or the Court of Common Pleas.1 The Court also

lacks jurisdiction to consider an appeal that is not filed within thirty days of the

decision on appeal.2 Moreover, it appears that Piper’s appeal to the Court of

Common Pleas was also untimely, because it was filed on November 1, 2019, more

than fifteen days after the August 14, 2019 VOP order. 3




1
  DEL. CONST. art. IV, § 11; Biggins v. Kliery, 2017 WL 1381355 (Del. Apr. 17, 2017); Jones v.
Dover Police Dep’t, 2017 WL 5989051 (Del. Dec. 1, 2017).
2
  DEL. SUP. CT. R. 6; Brown v. State, 2019 WL 1281436 (Del. Mar. 18, 2019).
3
  DEL. CT. COMM. PLS. R. 39(a).


                                              2
     NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                BY THE COURT:


                                /s/ Gary F. Traynor
                                Justice




                                  3